OFFICE    OF THE ATTORNEY       GENERAL   OF TEXAS
                         AUSTIN




Hon. B. P. Jennings
county Auditor
Herddincounty
Kount%e* Texas
Dear Sir:




          This:will-aek
of February 9, 1940, in
of thle department the




                                 Peaas Preainet and
                                 2,500 OF rndrepopu-
                                United States Cemuu,
                               ry Registration Die-
                               e Board of Health may
                      more EeegistretionDletrfote,
                     a Primary Registration Diatclat


    Report, where blrthe and deaths are registered
    in accordanos with a City Ordlnanoe not in
    oonilict with this Act, the City Clerk shall
    be the Looal Registrar of Rlrthe and Qeaths.
            Yit ia hereby deolered   to be the duty ot
Hon. E. P. Jennings, PageI2


     the JUStlC% Or.thS P%%O@!in the h3tiOt3 Or the
     Peace Precinct, and the Oitg Clerk or City
     Secretary in the oity of 2,500 or more popula-
     tion, to secure a ocmplete record ai eaah birth
     and death that occur6 within their respectlve
     jurlsdiotlon6, and 16 required by this A&."
          The firat paragraph of Rula+Sa   or aeotion e5
or the same Arti    provides:
          Vh.at eaoh looal registrar is hereby
     charged with the etrlat aad thorough eniorce-
     nont or the provleiens of thfe f,ot(Rule8 %a-
     55a; P. C., Art. 75la) in his regietration
     district, under the supervlaion and direotion
     of the state registrar. And he ahall make au
     immediate report to the state regietrar of any
     viOl%tion of this l&w oomiw to his kaowledge;
     by observation or upon oompleint of any person,
     or otherwi6e.R
          Article 781a or the Penal Code provide5 penal-
tiea ror tiolatioae ot .theVital statiatios Law. It pm-
vides In part:
          *....or (e) being a looal registati, de-'.
    puty registrar, or subregistrar, shall fail,
    neglect, or refuse to petiorm his duty as re-
    quired by this dot and by the 5.ustructtioa6,
    and direction of the atata registrar there-
    uad6r, shall be deemed guilty of'a misdemaaaor
    and upon conviction thereof shall for the l'lrst
    offense be fined not less than five dollars
     ($5.00) nor rare than rifty dollar8 ($sO.OO),
    and for ench subsequent ofYen6e not less than
    ten dollnrn f$lO.OO) nor more than one hundred
    dollaro (i&100.00),or be Imprisoned in the
    oounty jail not more than sixty days, or be
    both fined and tiprieoned."
           It is clearly 1mc11irOB the above quoted artiale
that it 16 mandatory for a ju6tlce of the pea06 to sxeoute
the duties trposed by the vltol ~t%ti6tia6  hW the Sam %6
                                                             773




Hon. B. P. Jennings, Page 3


it $6 hi6 duty to   6X66Ut6   ell other law8 with which he
is oharged.
          We think It proper to here point out that the
State Board of Health is given the right and authority
to ocrablnetwo or more registration districts under the
above quoted Rule 366, which, if done by the Board would
relieve one of the local registrar8from hi6 duties.
This, howevex, 16 6 natter re6fing solely within the die-
oretlon of the Board end in the absence of the earclee
or euoh discretion 6 justice at the peace i6 required to
6erve.
                                  Ycur6terytrnly
                              ATT03    o&RIu.OF'pIzXAS




I.A:AW